*1012Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered May 11, 2011, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
A plea of guilty will be upheld as valid if it was entered into voluntarily, knowingly, and intelligently (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Lopez, 71 NY2d 662, 666 [1988]; People v Harris, 61 NY2d 9, 17 [1983]). Here, the defendant’s plea of guilty was entered into voluntarily, knowingly, and intelligently. Contrary to his contention, the County Court properly apprised the defendant of the duration of post-release supervision he was agreeing to as part of the plea bargain (cf. People v Catu, 4 NY3d 242, 245 [2005]).
The defendant’s remaining contention, that the County Court should have adjudicated him a youthful offender, is unpreserved for appellate review (see People v Stokes, 28 AD3d 592 [2006]), and, in any event, without merit (see People v McCoy, 35 AD3d 237 [2006]). Angiolillo, J.R, Balkin, Austin and Miller, JJ., concur.